307 S.W.3d 653 (2010)
STATE of Missouri, Plaintiff/Respondent,
v.
Thomas McDANIEL, Defendant/Appellant.
No. ED 92533.
Missouri Court of Appeals, Eastern District, Division One.
January 19, 2010.
Application for Transfer to Supreme Court Denied April 14, 2010.
*654 Richard H. Sindel, Sindel, Sindel & Noble, P.C., Clayton, MO, for appellant.
Terrence M. Messonnier, Assistant Attorney General, Jefferson City, MO, for respondent.
Before KATHIANNE KNAUP CRANE, P.J., CLIFFORD H. AHRENS, J., and NANNETTE A. BAKER, J.

ORDER
PER CURIAM.
Defendant, Thomas McDaniel, appeals from the judgment entered on a jury verdict finding him guilty of first degree statutory sodomy, in violation of section 566.062 RSMo (2000). The trial court sentenced defendant to five years imprisonment. No error of law appears and no jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed in accordance with Rule 30.25(b).